DETAILED ACTION
Claims 1-18 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2019 have been fully considered but they are not persuasive.
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants arguments and amendments, the 102 rejection of the claims is Maintained. 
Applicant argues that the Fox reference does teach the newly amended claim limitations that have not been previously considered or examined. The Examiner disagrees and believes the updated mapping of the Fox reference, necessitated by Applicant’s amendment, to the amended claim limitations addresses all of Applicants arguments. See 102 rejection of the claims below.
Therefore, the 102 rejection is Maintained.
Following Applicants arguments and amendments, the 102 rejection of the claims is Maintained.
Maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 10-11, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Maria Fox et. al., (Pub. No. 2017/00370191 A1, hereinafter, "Fox").

As per claim 1, Fox teaches a non-transitory computer readable medium comprising computer readable code for optimizing performance of an automated control system for drilling, the computer readable code executable by one or more processors to (Para. [0001] discloses the automated planning and/or execution of tasks for a process in the upstream oil and gas industry. In particular, the disclosure relates to improved methods of creating and executing automation plans for equipment used in the upstream oil and gas industry, such as for drilling equipment, cementing or completion equipment during an oil well drilling process); 
obtain instructions to deploy a plurality of event-driven drilling activities comprising a drilling process; (Para. [0014] this disclosure provides a structure to reason about Oil and Gas planning problems, and therefore be able to plan, schedule and execute required activities through either available automated systems or instructions provided to personnel via human-machine interfaces);
([0051], [0056], [0057], [0075]-[0078], at least one of the events in the plan may define a parameter, preferably a control parameter, for an action executed by the event; a determination that any defined predecessor events for one or more events have been completed, and further comprising at least one of: starting at least one action of the plan, independently of time, based upon a determination that a preauthorising condition has been met;);
deploy a first instance of the drilling process, comprising deploying a first activity of the drilling activities using the default parameters; performing signal analysis on signal data from one or more sensors utilized for the first activity during deployment of the first instance of the drilling process; (Figure 3, [0051], [0098], [0100], turning to the simple plan of the illustrated example, beginning in FIG. 3, the plan starts with event #1, which is a drillastand event. It has successors 2 and 3, meaning that events numbered 2 and 3 (all event numbers are illustrated in the Figures in parentheses) and since it is the first event it has no predecessors. For the event #1 there is also identified an action number, in this case action #1, denoted on the figures as A1, and an action name, in this case DrillAStand. A parameter can also be set for the action and in this case, the parameter is set as ROP High, indicating that the controller should aim to achieve a high rate of penetration. Further, preconditions can be set for the execution of an event and, in this instance, the preconditions are, firstly, that the drill bit is securely on the bottom of the well, defined by the Authorising Precondition ‘onbottom’. This can be detected, for example, by pressure sensors in the drill head, by sensing tension in pulleys supporting the drill string, or in other supporting structures of the drill string. A further precondition is that the system is not currently drilling, defined as ‘notcurrentlydrilling’, which can be detected by an output from the drill motor, torque sensors, or other suitable means. Examiner notes in summary the Event #1 is the first activity of the drilling activities that use parameters. The signal analysis is the use of the sensors specifically the one on the drill head in order to obtain data for the automation of future events.);
detect the trigger for the second activity using the default parameters; and (Figure 3, [0102]-[0104], Table Event 2 and 4, [0147], Event #2 in the plan has successor 4 and predecessor 1. The action number is 1 and a confirming condition is set as notcurrentlydrilling. This event therefore confirms that drill-a-stand has stopped, by detection that the system is not currently drilling. Its parameters can be summarised in the following Table 2 and Para. [0147] discloses action ends can be controllable, by defining the end of an action as being triggered in response to a command sent from the controller. For example a drilling action can be defined such that an end of the drilling action is triggered by a command from the controller to stop the drilling block from moving);
in response to detecting the trigger for the second activity, determine a trigger signature based on the signal analysis when the trigger for the second activity is detected, (Figure 3, [0102]-[0104], Table Event 2 and 4, [0147], action ends can be controllable, by defining the end of an action as being triggered in response to a command sent from the controller. For example a drilling action can be defined such that an end of the drilling action is triggered by a command from the controller to stop the drilling block from moving. This is an example of a controllable action end. Alternatively, action ends can be uncontrollable and these uncontrollable ends are simply confirmed by detection of a confirming condition, such as not currently drilling, as defined in the example plan above). 
wherein, when a second instance of the drilling process is deployed the trigger signature is utilized to trigger the deployment of the second activity. (Figure 3, [0102]-[0104], Table Event 2 and 4, [0147], an example is where a drilling command implemented in the controller sets the block to move by a set distance. In this instance, the end of the action is defined by the system detecting that the block has moved by the distance set. The end of the action is therefore not controlled by the controller, but is set to automatically occur on detection of the set distance being reached. From the perspective of the controller, the action end is automatically instigated by the system, based upon the way in which the event was defined. Examiner notes the drilling distance example in Fox teaches of a possible trigger signature that can deploy the second activity of drilling for a set distance in a block. Examiner notes the drilling distance example in Fox teaches of a possible trigger signature that can deploy the second activity of drilling for a set distance in a block; No time constraint is placed on event #2, but the conditions are that for it to occur, Event #1 must have occurred and notcurrentlydrilling is detected; As for the event #1, event #4 sets the rate of penetration for the second stand to high, and starts on condition that the drill bit is on the bottom of the well and the system is not currently drilling. The failed condition onbottom applies as before for event #1.).
As per claim 4, Fox teaches the non-transitory computer readable medium of claim 1, Fox further teaches further comprising computer readable code to: store the trigger signature and data from the signature analysis in a user-specific data store (Para. [0142] discloses the operational file in the preferred embodiment is given as an input to a planner and the information in the operational file is merged with the plan when the plan is generated, instantiated according to the final structure of the plan. This means that the final plan created for execution comprises operational data input from the operational file, which can increase the execution robustness of the plan and can allow the plan to cater for changes in the system state, experienced during execution of the plan, which are not catered for in the deterministic PDDL model of the domain).
As per claim 5, Fox teaches the non-transitory computer readable medium of claim 1, Fox further teaches further comprising computer readable code to: generate an adaptive model for a first well based on the trigger signature, wherein the adaptive model is utilized for a second well ([0052], [0094], [0095] models can be created based upon calculations and/or empirical data, defining a rate of drill bit wear for a given rate of penetration of the drill bit into certain types of ground and Para. [0106] discloses drill bit wear is also approximately known from empirical data and previous usage. The planner can therefore be configured to incorporate into the plan a suitable selection of rates of penetration for the multiple stands which are drilled so that the bit wear does not reach zero mid-way through the drilling of a stand. Examiner notes the configurable planner taught in Fox can be interpreted in the claim as an adaptive model that changes based on the wear of the drill bit).
As per claim 7, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
As per claim 10, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.
As per claim 11, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.
As per claim 13, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
As per claim 16, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.
As per claim 17, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 8-9, 12, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox and further in view of "Machine Learning Based Trigger Detection of Drilling Events Based on Drilling Data" to Jie Zhao et al., (hereinafter, "Zhao").

As per claim 2, Fox teaches the non-transitory computer readable medium of claim 1, Fox fails to explicitly teach wherein the computer readable code to determine the trigger signature comprises computer readable code to: obtain drilling data during deployment of the plurality of 
However Zhao teaches wherein the computer readable code to determine the trigger signature comprises computer readable code to: obtain drilling data during deployment of the plurality of event-driven drilling activities on a first well (Page 2 discloses the first step is to collect the drilling data, which can be divided into two parts:1. Data that can represent drilling events or from which drilling events can be inferred. For example, the severity of stick/slip events can be inferred from downhole gyro data or the stick/slip ratio (SSR)derived from downhole RPM. Fig. 1 shows the downhole gyro data and SSR represented by blackand green curves, respectively, of a sample run.2. Data tat could be the trigger of drilling events, including surface data, downhole data, wellbore geometry data, etc. The surface data are typically acquired by the surface control system, such as surface weight on bit (SWOB), surface rotation speed (SRPM), flow rate, rate of penetration (ROP), block position, steering ratio and tool face of rotary steering systems, differential pressure, etc. The downhole data are measured by downhole measurement tools and recorded in the memory for postrun analysis. Wellbore geometry data include but not limited to, the inclination, azimuth, and dogleg); 
store the drilling data for the first well as historic data; and utilize the historic data to determine the trigger signature (Page 2 discloses to detect the trigger of drilling events based on surface and downhole data. The method automatically identifies the drilling events from massive drilling data and then detects the trigger of drilling events based on machine learning techniques. It provides a useful way for the driller to optimize drilling operation by mitigating the triggers).

As per claim 3, Fox teaches the non-transitory computer readable medium of claim 1, Fox fails to explicitly teach wherein the signal data comprises at least one selected from the group consisting of rotations per minute, flow rate, stand-pipe pressure, and torque.
However Zhao teaches wherein the signal data comprises at least one selected from the group consisting of rotations per minute, flow rate, stand-pipe pressure, and torque (Page 2 discloses Data that could be the trigger of drilling events, including surface data, downhole data, wellbore geometry data, etc. The surface data are typically acquired by the surface control system, such as surface weight on bit (SWOB), surface rotation speed (SRPM), flow rate, rate of penetration (ROP), block position, steering ratio and tool face of rotary steering systems, differential pressure, etc. The downhole data are measured by downhole measurement tools and recorded in the memory for postrun analysis. Wellbore geometry data include but not limited to, the inclination, azimuth, and dogleg).

As per claim 6, Fox teaches the non-transitory computer readable medium of claim 5, Fox further teaches further comprising computer readable code to: utilize the adaptive model during the drilling process on a second well (Para. [0106] discloses drill bit wear is also approximately known from empirical data and previous usage. The planner can therefore be configured to incorporate into the plan a suitable selection of rates of penetration for the multiple stands which are drilled so that the bit wear does not reach zero mid-way through the drilling of a stand and Para. [0102] discloses Event #2 in the plan has successor 4 and predecessor 1. The action number is 1 and a confirming condition is set as notcurrentlydrilling. Examiner notes that para. [0019] of the specification of the application teaches of the adaptive model which is trained based on drilling tool characteristics, such as drill wear and tear. The planner taught in Fox can be interpreted in the claim as an adaptive model that changes based on the wear of the drill bit).
generate a second adaptive model for the second well based on the signature analysis during the drilling process on the second well. (Figure 3, [0102]-[0104], [0106], discloses Event #2 in the plan has successor 4 and predecessor 1. The action number is 1 and a confirming condition is set as notcurrentlydrilling. This event therefore confirms that drill-a-stand has stopped, by detection that the system is not currently drilling. Its parameters can be summarised in the following Table 2; event #4 sets the rate of penetration for the second stand to high, and starts on condition that the drill bit is on the bottom of the well and the system is not currently drilling.; The planner can therefore be configured to incorporate into the plan a suitable selection of rates of penetration for the multiple stands which are drilled so that the bit wear does not reach zero mid-way through the drilling of a stand.);
Fox fails to explicitly teach determine a difference between the signal analysis and a signature analysis during the drilling process on the second well; and in response to determining the difference satisfies a threshold, utilize the signature analysis during the drilling process.
However Zhao teaches, determine a difference between the signal analysis and a signature analysis during the drilling process on the second well (Page 5 discloses after the start timestamp ts of an event is determined, the time series of SWOB from ts–tw+ 1 to ts is extracted to compute the mean, maximum, and minimum values. Depending on the comparison between mean value and threshold Tmean, there are two paths of workflow: 1. If the mean value is less than threshold Tmean (i.e., 10,000 lbf), the SWOB is considered to be relatively low. The absolute variance between maximum and minimum values is compared with threshold Tdiff (i.e., 2,000 lbf) to judge if the SAX method should be applied to the time series or not. If the difference is less than Tdiff, the time-series is considered to have small fluctuations and the constant symbolic string is assigned. If the difference is not less than Tdiff, the SAX method is applied to the time series. 2. If the mean value is not less than threshold Tmean (i.e., 10,000 lbf), the SWOB is considered to be relatively high. The ratio of the difference between maximum and minimum values over the mean value is compared with threshold Tpcg (i.e., 20%) to judge if SAX method should be applied to the time series or not. If the ratio is less than Tpcg, the time series is considered to have small fluctuations and the constant symbolic string is assigned. If the difference is not less than Tpcg, the SAX method is applied to the time-series and Page 10 discloses the method can automatically inform the driller or remote center of the changes of operational parameters when the unusual drilling events occur. Examiner notes that the trigger signature based on a data during a time threshold can be used to identify potential issues and allow for corrective action to be taken, as a result this shows a difference between signal analysis as signal analysis is based on sensors rather than time variable as taught by Zhao. The changes can then be applied to future drilling events which can be interpreted as a second well.); 
and in response to determining the difference satisfies a threshold, (Page 5 discloses after the start timestamp ts of an event is determined, the time series of SWOB from ts–tw+ 1 to ts is extracted to compute the mean, maximum, and minimum values. Depending on the comparison between mean value and threshold Tmean, there are two paths of workflow: 1. If the mean value is less than threshold Tmean (i.e., 10,000 lbf), the SWOB is considered to be relatively low. The absolute variance between maximum and minimum values is compared with threshold Tdiff (i.e., 2,000 lbf) to judge if the SAX method should be applied to the time series or not. If the difference is less than Tdiff, the time-series is considered to have small fluctuations and the constant symbolic string is assigned. If the difference is not less than Tdiff, the SAX method is applied to the time series. 2. If the mean value is not less than threshold Tmean (i.e., 10,000 lbf), the SWOB is considered to be relatively high. The ratio of the difference between maximum and minimum values over the mean value is compared with threshold Tpcg (i.e., 20%) to judge if SAX method should be applied to the time series or not. If the ratio is less than Tpcg, the time series is considered to have small fluctuations and the constant symbolic string is assigned. If the difference is not less than Tpcg, the SAX method is applied to the time-series and Page 10 discloses the method can automatically inform the driller or remote center of the changes of operational parameters when the unusual drilling events occur. Examiner notes that the trigger signature based on a data during a time threshold can be used to identify potential issues and allow for corrective action to be taken, as a result this shows a difference between signal analysis as signal analysis is based on sensors rather than time variable as taught by Zhao. The changes can then be applied to future drilling events which can be interpreted as a second well.); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of the adaptive model and second drilling events as taught by Fox with the signal analysis and signature analysis in Zhao. The motivation to combine would have been that Zhao provides the difference between the signal and signature analysis needed in order to create an adaptive model for a second drilling event that as a result “immediate remedial actions can be taken to mitigate the severity of drilling events and prevent the major accidents” (Page 10).
As per claim 8, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.
As per claim 9, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.
As per claim 12, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.
As per claim 14, it is the method embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.
As per claim 15, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.
As per claim 18, it is the method embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SANCHEZ et al. WO2013/130440: Also teaches drilling events based on triggers with the completion of one event triggering the start of a next event.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147